DETAILED ACTION

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a thermal insulation, which is arranged in an air supply channel in order to reduce a heat transfer to the inlet air which flows in the air supply channel, wherein the thermal insulation has an inlay which abuts an inner wall face of the air supply channel, wherein the inlay is constructed as a flexible solid inlay.
The closest prior art of record, Graiff et al. (US 4,300,494) discloses an air inlet system for an internal combustion engine (Figure) comprising a cylinder head  (15) having an inlet channel (17, 18) for introducing inlet air into a combustion chamber of the internal combustion engine; an air supply pipe piece (18), which is connected to the cylinder head and which at least partially forms an air supply channel, which opens in the inlet channel (Figure); and thermal insulation (20), which is arranged in the air supply channel (17,18) in order to reduce a heat transfer to the inlet air which flows in the air supply channel, wherein the thermal insulation has an inlay which abuts an inner wall face of the air supply channel, wherein the “insulating material consisting essentially of one of the group of polyphenylene sulfide alone and polyphenylene sulfide in combination with synthetic resinous polymeric materials having in their chemical structure at least one element selected from fluorine and silicon”, (claim 1).  However, Graiff does not disclose the inlay being constructed as a flexible solid inlay.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276.  The examiner can normally be reached on Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/TEUTA HOLBROOK/
Examiner
Art Unit 3747


/GEORGE C JIN/Primary Examiner, Art Unit 3747